NewmaN, J.
Errors in the admission of testimony where the trial is before the court or a referee are unimportant, where the judgment is right on the competent evidence. In causes tried by the court or a referee, the judgment will not be reversed on questions of fact, unless it is clearly against *317the weight of the evidence. Momsen v. Plankinton, ante, p. 166.
The plaintiff did a job of gas fitting on a contract by which he was to be paid for the materials used what they should cost him, and for the work an agreed wage per diem. The questions controverted were the amount of materials furnished and the number of days work done. The plaintiff’s witnesses testified positively to the amount of material furnished and number of days work done. The defendant produced the testimony of experts in the business, and who had examined the premises, to the effect that so much material as claimed by the plaintiff could not have been used for the purpose, according to the plans and specifications for the building, and that the work could have fairly been done in much less time than claimed by the plaintiff. It was a simple question of fact. The class of testimony produced by the defendant was competent on the issue. The judgment cannot fairly be said to be against the weight of the evidence.
By the Court.— The judgment of the circuit court is affirmed.